RYMER, Circuit Judge,
concurring in part and dissenting in part:
I join the majority’s opinion except for Part I, where I agree with the result (but not the dicta) as to Duncan and disagree with both the reasoning and the result as to the City.
Whether or not Pierce had been identified adequately at the time Duncan decided to transport her to the county detention center for firm identification is an issue of fact that is disputed. This unresolved issue of fact bears on whether Duncan could reasonably have believed that taking Pierce to the detention center violated clearly established federal law. That is all that needs to be said, or that can be said on the state of the record. Therefore, the majority’s apparent conclusion that Pierce’s “de facto arrest by Duncan violated clearly established law because Duncan lacked authority to arrest her for identification after he had sufficient information for the issuance of the citation for the fare infraction,” maj. op. at 1037-38, must simply be a statement that if all those things were true, he should not have qualified immunity in the majority’s view.
I see no basis for reversing the directed verdict in favor of the City of Portland. No matter what the City did or did not “acknowledge” pre-trial, there is no evidence from which a reasonable factfinder could conclude that any policy existed — let alone a policy, practice or custom of “custodial detention for identification,” or “custodial detention for identification even when there was no independently arrestable offense,” or “custodial detention for firm identification on infractions,” or “arrests for nonarrestable offenses,” as the majority opinion variously *1045characterizes it. There is no way that one can figure out what the City’s custom or policy may have been from what officers Kane and Pittock testified was the practice at the county detention center, or from Kane’s (erroneous) belief that ORS § 153.110 gave him authority to take an offender into custody to perform an identification check. Accordingly, I believe the district court should be affirmed.